Citation Nr: 1613222	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a fracture of T-8.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2008 that denied service connection for residuals of a fracture of T-8, as well as for a low back disability.  In June 2015, the appellant appeared at a Board videoconference hearing held before the undersigned.  

The Board remanded the appeal in September 2015, and, during the course of appellate development, the Agency of Original Jurisdiction (AOJ) granted service connection for a low back disability, diagnosed as lumbar spine degenerative joint disease, in a December 2015 rating decision.  That decision represents a full grant of the benefit sought concerning the issue of service connection for a low back disability, and, accordingly, that issue is no longer before the Board.  The remaining issue, entitlement to service connection for residuals of a fracture of T-8, has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A fracture of T-8 clearly and unmistakably existed prior to service and did not increase in severity during service beyond natural progress.  

2.  The Veteran does not currently have any T-8 fracture residuals.  


CONCLUSION OF LAW

A T-8 fracture clearly and unmistakably existed prior to service, and was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in March 2008, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the Veteran's Board hearing, the issue on appeal was clearly identified, and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issue on appeal was subsequently remanded by the Board to obtain and develop such additional evidence.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Available service treatment records are on file.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The duty to assist includes, when appropriate, the duty to obtain a medical examination and/or opinion.  Pursuant to the Board remand, the Veteran was afforded a VA examination in November 2015.  The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail, and contains a sufficiently reasoned opinion, for the Board to make an informed decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the September 2015 Board remand, VA treatment records were also obtained.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Here, there is no entrance examination available.  The presumption of soundness does not apply in cases where an entrance examination was not performed prior to the period of service on which the claim was based.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  It is not known whether the Veteran had an entrance examination; the only available service treatment records pertain to the MEB for his separation.  However, as an entrance examination is typical for an individual's first military experience, the Board finds that the presumption of soundness applies here.  

Hospital records show that the Veteran was hospitalized in June 1977 in Memorial Hospital following a motor vehicle accident, in which he had rolled a pick-up.  As pertinent to this appeal, he complained of pain in the right low back.  X-rays of the cervical spine and lumbar spine were obtained, but there is no indication that X-rays of the thoracic spine were obtained.  He was discharged on July 1, 1977, the day after his admission.  

Available service treatment records consist only of the Medical Board Proceedings conclusions and evaluation, dated in May 1978.  It was noted that the Veteran was in AIT.  He had a history of a truck accident about two years earlier with an unknown back injury, and had experienced chronic thoracolumbar back pain intermittently since.  However, he had few problems in basic training until about 2 weeks earlier, when he was lifting a heavy "hub" and experienced a return of thoracolumbar back pain.  At about the same time he also was hit in the mid-thoracic region while playing football.  He was tender in the mid, posterior thoracic spine, and range of motion was limited to 80 percent of normal with the mid/lower thoracic spine moving as a unit.  X-rays showed an old compression fracture.  The diagnosis was mechanical mid-thoracic back pain secondary to old T-8 fracture; noted to be, in layman terms, "old fracture of thoracic spine."  It was concluded that the Veteran did not meet the standards for retention, and that he had been unfit for enlistment.  The condition was found to have not been incurred in the line of duty; did exist prior to service; and was not aggravated by active duty.  

Subsequent to service, there are no available records of treatment for many years, which the Veteran states was because he could not afford treatment.  VA treatment records dated from 2008 to 2015 contain many complaints of mid and low back pain.  A history of a T-8 compression fracture was noted on numerous occasions.  A chest X-ray was obtained in July 2008 due to a persistent cough and a long smoking history.  This revealed a mild anterior wedge compression of a mid thoracic spine vertebral body, of uncertain age.  

However, subsequent X-rays and MRI scans of the thoracic spine have not revealed findings identified as T-8 compression fracture residuals.  X-rays specifically of the thoracic spine were obtained in July 2008, due to the Veteran's history of an old fracture and persistent mid and low back pain, and on those X-rays, the thoracic vertebrae were grossly normally aligned, although there was mild degenerative disc disease in the lower thoracic region.  No acute fracture was identified, and the impression was mild degenerative changes without focal osseous lesions seen.  

VA treatment records show that in May 2009, the Veteran complained of a history of a T-8 compression fracture after a motor vehicle accident in 1973.  On a neurosurgery consult in August 2009, the Veteran reported severe low back pain, which had been present since an injury in the 1970's when he sustained a compression fracture of T-8.    

In January 2012, a magnetic resonance imaging (MRI) scan of the thoracic spine was obtained, due to a history of chronic thoracic spine pain.  The vertebral bodies and intervertebral disks demonstrated satisfactory height, alignment and signal intensity characteristics.  The normal thoracic kyphosis maintained.  No significant posterior disc contour abnormality, spinal canal stenosis or neural foraminal narrowing was appreciated.  The MRI revealed no significant thoracic spine abnormality.  

On a VA examination in November 2015, the Veteran was diagnosed as having T-8 compression fracture, resolved without residuals.  X-rays of the thoracic spine in November 2015 revealed thoracic spine was normal.  An MRI of the thoracic spine in November 2015 revealed normal alignment of the thoracic spine.  There was mild to moderate diffuse degenerative disc disease, and the impression was unremarkable MRI of the thoracic spine.  Abnormal findings on the examination were attributed to the now service-connected degenerative joint disease of the lumbar spine, as well as to lumbar radiculopathy.  Concerning the T-8 fracture residuals, the examiner stated that the T-8 fracture clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner's rationale was that a November 2015 MRI report showed resolution of the T-8 compression fracture, which was known to occur given time to heal.  

The Veteran contends, in essence, that although he injured his back in a motor vehicle accident prior to service, there was no indication that he sustained a fracture of the T-8 of the thoracic spine at that time.  He was not told of any T-8 fracture, nor was such shown on the X-rays taken after his pre-service motor vehicle accident.  However, the in-service investigation of the pre-service accident resulted in a conclusion that the "old" T-8 fracture residuals noted in service clearly and unmistakably existed prior to service and were not aggravated therein.  This conclusion was echoed by the examiner in November 2015, and there is no medical evidence to the contrary.  

Moreover, the back pain reported in service, due to in-service injuries, which is argued to represent aggravation of the pre-service injury, is now service-connected as a lumbar spine disability, on the basis of direct service connection.  In other words, the examiner found that although the T-8 fracture was not aggravated in service, the injury in service resulted in a low back disability, completely unrelated to the T-8 fracture.  This low back disability is now service-connected.  

The examiner also concluded that there are currently no residuals of a T-8 fracture.  Indeed, aside from the indication of vertebral compression on a chest X-ray in July 2008, post-service X-rays and MRI scans have failed to disclose any evidence of a T-8 fracture.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this regard, the Board finds the evaluations, X-rays and MRI scans specifically of the thoracic spine to be more probative than a single chest X-ray obtained in July 2008.  Therefore, the Board finds that the evidence establishes that T-8 fracture residuals, as a separate entity from the currently service-connected back disability, were not present during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).    

For the foregoing reasons, the Board finds that a T-8 fracture clearly and unmistakably occurred prior to service, and did not increase in severity during service.  The weight of the current evidence also establishes that there are no current residuals of a T-8 fracture.  Indeed, as the presence of a current disability of the thoracic spine is not shown, the question of whether there was aggravation of the preexisting disability becomes irrelevant.  There must be evidence of a current disability in order to establish service connection.

As a final note, the Board observes that in any event, the thoracolumbar spine is rated as a single entity under the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Particularly since the evidence demonstrates that there are no current residuals of a T-8 fracture, all symptomatology involving the thoracolumbar spine is evaluated as part of the service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).


ORDER

Service connection for residuals of a T-8 fracture is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


